Title: Thomas Jefferson to Skeffington Selby, 17 March 1811
From: Jefferson, Thomas
To: Selby, Skeffington


          
            Sir
            Monticello Mar. 17. 11.
          
           Your letter of the 5th has been duly recieved. of the Certificate therein stated to have been signed by me, I have not the smallest trace in my memory. I suppose, from it’s date & purport, that it is was one of the thousands of papers signed by me officially as Governor of Virginia. those certificates are still, I believe paid at our Treasury (of Virginia) according to a scale of depreciation. at that date money was worth about 36. for 1. according to the scale: of course this sum of 1277.£ was equal to about 118.D. specie.
          
          Edmund Pendleton (then junr) of Caroline county being still living in the same county, he probably can give you information as to Nelson’s bonds put into his hands.I salute you with respect
          
            Th:
            Jefferson
        